DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1, 7, 11-14, 16, 17 and 20 have been amended. 
Double Patenting
The provisional non statutory rejection double patenting rejection over co-pending Application No. 16/514617 has been withdrawn based on the amendments to instant application.  However co-pending Application No. 16/514617 will require further review for potential double patenting issues.
Response to Arguments
Applicant’s arguments, see page 13, filed 09/15/2021, with respect to amendments to claims 1, 14 and 20 have been fully considered and are persuasive.  The amendments further describes the environment that claimed invention operates in, which is different from the cited art, as such the rejection of claims 1-5, 14-16 and 20 has been withdrawn
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-20 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: initializing a composite operation from a plurality of operations, creating an empty transaction context by performing an evaluation of the composite operation, creating a multi-source compare and swap (CASN) transaction from resulting expected values determined by evaluating the composite operation in the empty transaction context, executing the CASN 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 14 and 20.  Therefore claims 1, 14 and 20 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/15/2021